Citation Nr: 1740516	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005, to include service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his November 2013 substantive appeal, the Veteran requested to have a videoconference hearing before a Veterans Law Judge.  During the pendency of the appeal, he moved from New Jersey to California.  He was scheduled for a Video Hearing at the Oakland, California RO in September 2017.  Prior to the scheduled hearing, the Veteran informed VA that he was moving back to New Jersey, and requested that his hearing be rescheduled at the Newark, New Jersey RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing at the Newark RO.  The Veteran should be notified of the time and place to report for the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

